Name: Commission Regulation (EEC) No 2942/80 of 13 November 1980 on the buying-in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 80 Official Journal of the European Communities No L 305/23 COMMISSION REGULATION (EEC) No 2942/80 of 13 November 1980 on the buying-in of olive oil by intervention agencies the value of the various qualities of oils which may be offered for intervention, taking account of the relative values on the Community market ; whereas, to ensure that these differentiated increases are correctly applied for virgin oils other than lampante, it is necessary to ascertain that these oils do actually possess the re ­ quisite characteristics ; Whereas Article 12 of Regulation 136/66/EEC provides that intervention agencies must take into account any changes in costs to the seller resulting from the delivery of the oil to a place other than that indicated by him ; whereas the conditions under which these provisions apply must be laid down ; Whereas olive oil can deteriorate while in storage ; whereas it is necessary to keep such deterioration to a minimum ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 12 (4) thereof, Whereas the purpose of the intervention price is to guarantee olive oil producers a price which is as close as possible to the market target price ; whereas this objective can be achieved by providing for an interven ­ tion system for those olive oils which constitute the greater part of their production and which can be stored ; whereas all oils which are below the standard quality should, however, be excluded from this system ; Whereas when the minimum quantity which the inter ­ vention agency will accept is being fixed, account must be taken, firstly, of the proportions of the various qualities represented in total virgin olive oil produc ­ tion and of the production structure, and secondly, of trade practices at the wholesale stage, where the inter ­ vention price is fixed ; Whereas measures should be laid down enabling the origin of the product offered for intervention to be ascertained ; Whereas, since intervention is confined to the olive oils specified in points 1 and 4 of the Annex to Regu ­ lation 136/66/EEC, in order to ensure that the inter ­ vention system operates correctly, the method of analysis to be used to guarantee that products offered for intervention correspond to the definitions of the abovementioned oils should be specified ; Whereas, in view of the normal practice in the trade, it is appropriate to fix the maximum moisture and impurities content and the threshold levels for applying weight deductions ; Whereas the price increases and reductions used to adjust the buying-in price must be fixed according to HAS ADOPTED THIS REGULATION : Article 1 Intervention under Article 12 ( 1 ) of Regulation 136/ 66/EEC shall be confined to the olive oils specified in 1 and 4 of the Annex to that Regulation, but excluding oils with a free fatty acid content expressed as oleic acid of more than 15 grams per 100 grams and oils with a moisture and impurities content of more than :  1 % for virgin oil ,  2 % for residue oil . Article 2 1 . Any natural or legal person holding olive oil qualifying under Article 1 and originating in the Community may offer such oil to the intervention agency, provided that he can satisfy that agency that he is the first owner of the oil produced. ( «) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 186, 19 . 7 . 1980, p . 1 . No L 305/24 Official Journal of the European Communities 14. 11 . 80 2. The buying-in price shall be adjusted by applying to the intervention price such increases and reductions as are specified in the Annex to this Regu ­ lation . The quantities offered must be at least :  500 kg, if the oil offered is of one of the quali ­ ties defined in 1 (a) or (b) of the Annex to Regulation 136/66/EEC ;  1 000 kg, if the oil offered is of the quality defined in 1 (c) of that Annex ;  2 000 kg, if the oil offered is of the quality defined in 1 (d) of that Annex, or if the quantity offered is divided into two or more parts of different qualities which are defined in 1 of that Annex ;  5 000 kg, if the oil offered is of the quality defined in 4 of that Annex. The adjustments specified for virgin oils other than lampante may be granted only for oils, the characteris ­ tics of which have been shown to correspond to those specified in Annex I to Regulation (EEC) No 1058/77 and in the Annex to Regulation 136/66/EEC. 3 . Payment shall be effected for the quantity of oil delivered, after deduction of the weight of moisture and impurities in excess of 0-2 % for virgin oil and 0 5 % for residue oil . Article 4 1 . Any offer of sale to an intervention agency must be made in writing to the intervention agency of the Member State in which the oil is located. 2. The intervention agency shall accept the offer without delay and specify all necessary conditions for the taking-over. 2. An offer shall not be considered unless the offerer has satisfied the intervention agency that the oil was produced in the Comunity. The Member State concerned shall inform the Commission of the measures taken to ensure that oil offered is of Commu ­ nity origin . The offer shall not be accepted until the intervention agency : (a) has checked by means of the methods set out in Annexes VII and VIII to Regulation (EEC) No 1058/77 that the oil offered does not contain re-esterified oil or other types of oil ; (b) has checked that the oil offered does not contain oils having the characteristics set out in point 3 of Annex I to Regulation (EEC) No 1058/77, the pre ­ sence of these characteristics being tested by the method described in Annex V to that Regulation . The provisions of the preceding subparagraph shall not apply to lots not exceeding 5 tonnes, except where a doubt exists as to the type of oil offered. Article 5 1 . In his offer the holder of the oil shall specify the intervention centre to which he wishes to deliver the oil and the place in which the oil is in storage when the offer is made . 2. The intervention agency shall decide on the place at which the oil is to be taken over. If, at the request of the intervention agency, the oil is delivered :  to a centre other than the centre named in the offer, any resulting increase in transport costs to the seller shall be taken into account when payment is being effected ;  to a place other than an intervention centre, any resulting increase or decrease in transport costs to the seller shall be taken into account when payment is being effected . 3 . The intervention agency shall designate a place of delivery other than the centre indicated by the holder of the oil if, at the time of the transaction, that centre does not have sufficient storage capacity for the product in question or could not maintain the bought ­ in oil in good condition . Article 3 1 . The buying-in price shall be that valid on the day of delivery and calculated in accordance with Article 5 for goods delivered to warehouse but not unloaded, allowance being made for the price increases and reductions provided for in this Regula ­ tion . This price may be increased by the cost of entry into store only where entry into store is effected by the vendor after the intervention agency has accepted the offer. 14. 11 . 80 Official Journal of the European Communities No L 305/25 The place of delivery to be designated by the interven ­ tion agency shall be the place, out of all places with sufficient storage capacity and facilities for keeping products in good condition , in which the total expen ­ diture resulting from storage costs and changes in transport costs is the most favourable . Article 6 Member States shall take all measures necessary to ensure that olive oil bought in is kept in good condi ­ tion . They shall inform the Commission of the provi ­ sions taken in accordance with the present Article . Article 7 Regulation No 785/67/EEC is hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1980 . For the Commission Finn GUNDELACH Vice-President No L 305/26 Official Journal of the European Communities 14. 11 . 80 ANNEX (ECU/100 kg) Description and quality as defined in the Annex to Regulation 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil) Price increase Price reduction Virgin olive oil , extra : up to and including 1 ° acidity Virgin olive oil , fine Virgin olive oil , semi-fine Virgin olive oil, lampante 1 ° Other virgin olive oils, lampante :  more than 1 ° , up to and including 8 ° acidity  more than 8 ° , up to and including 15 ° acidity Olive oil from olive residues 5 ° acidity Other olive oils from olive residues :  more than 5 ° , up to and including 8 ° acidity  more than 8 ° , up to and including 15 ° acidity 22-50 12-09 6-04 Reduction increased by 0-21 ECU for each additional tenth of a degree of acidity Reduction increased by 0-23 ECU for each additional tenth of a degree of acidity 90-01 Reduction increased by 0-12 ECU for each additional tenth of a degree of acidity Reduction increased by 0-15 ECU for each additional tenth of a degree of acidity